Title: To Thomas Jefferson from John Henri Isaac Browere, 13 September 1825
From: Browere, John Henri Isaac
To: Jefferson, Thomas


Revered Sir
Washington City
13 Sep. 1825
The American People desirous of evidencing the acme of their Love four our venerable Friend and Benefactor General Lafayette, applied, through the Hon. the Common Council of the City of New York, to our Beloved Hero, that he would condescend to sit to my New, & perfect mode of taking the human form. He acquiesced; & the result, has been most satisfactory to my countrymen. Public report says that the Bust of General Lafayette by Browere has never been equalled by any other Artist, native or foreign. What a Triumph, to our beloved country! What a triumph to you Sire, the first on the roll of Historic fame? What a triumph for Him who indited that glorious plan, The Constitution for a suffering brave & generous people!!! Sire—affixed to this are the certificates of your countrymen—if flattering to Me a native Artist, will they not evidence to You also, the rising genius inherent to the soil of America? If the Love of Liberty, still predominates in your venerable breast, which we doubt not; and, if an Equal desire of advancing the Fine Arts in the Western World fill your heart—it is to be hoped that our late, venerable, & beloved Pres Thomas Jefferson, will bear coincidence with General Lafayette, President Adams &c, and permit me to to call at his place of Residence, as soon as possible and take a cast of his features. We truly, know of no higher or greater gratification, the American Public would feel then at seeing a perfect fac-simile of our esteemed friend & Benefactor President Jefferson!you may, possibly, say I am old, infirm &c for these very reasons we wish your image now, that proceeding generons may become familiar with the features of those Men, who, boldly dared assert the rights of Man, and from that by Nature all men, are born Equal.Dear Sir I will not venture further to intrude on your time, hoping soon to have the pleasure of a personal interview. Previous to which however, I beg the favor of a few lines to these from his Excellency’sSincere well wishesJohn H. I. BrowerePortrait & Historic Sculptor315 Broadway New Yorkat present atMr Jesse Brown’sWashington. City—